Judgment, Supreme Court, New York County, rendered on March 5, 1973, convicting defendant, after a jury trial, of four counts of robbery in the second degree, four counts of grand larceny in the third degree, assault in the second degree, possession of a dangerous weapon and petit larceny, unanimously modified, on the law, to the extent of reversing the convictions for grand larceny in the third degree and petit larceny, vacating the sentences imposed thereon and dismissing those counts of the indictment and otherwise affirmed. The robbery and larceny counts arose out of the same acts and were, therefore, concurrent counts. A conviction upon the higher offense is deemed a dismissal of any lesser offenses submitted to the jury. (CPL 300.40.) Accordingly, defendant’s convictions for robbery constitute a dismissal of the larceny counts and the People so concede. (People v. Pyles, 44 A D 2d 784.) We have examined the other points urged by the defendant and find them without merit. Concur ■ — Stevens, J. P., Lupiano, Capozzoli and Lane, JJ.